—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Westchester County (Coppola, J.), entered December 15, 1999, which denied their motion, denominated as a motion to renew, but which was in fact for reargument, of a prior motion by the defendant Green-burgh 11 Union Free School District for summary judgment dismissing the complaint insofar as asserted against it, which was granted by order of the same court entered May 4, 1998.
*367Ordered that the appeal is dismissed, with costs.
The Supreme Court correctly determined that the plaintiffs’ motion, denominated as a motion to renew, was, in fact, a motion for reargument (see, Lowensohn v Bedford Garden Caterers, 266 AD2d 266). No appeal lies from an order denying reargument (see, Haggerty v Agawam Realty, 271 AD2d 408). O’Brien, J. P., Sullivan, Krausman, Goldstein and Schmidt, JJ., concur.